On Petition for Rehearing.
PER CURIAM.
The petition for rehearing in these eases presents no point not already fully considered by the court. The leave to file motions on April 17th for an order remitting the transcript of record to the lower court for correction was conditioned upon the court’s denial of'the motions to dismiss. No correction of the record was asked as to any matter bearing upon the taking of the appeals; and the corrections asked were material only as bearing upon the merits if the court should retain jurisdiction. As the appeals were not taken in time, for the reasons stated in our former opinion, there is no occasion to entertain motions looking to the correction of the transcript of record. The petition for rehearing will be denied.
Rehearing denied.